Title: To Benjamin Franklin from Francis Hopkinson, 13 December 1765
From: Hopkinson, Francis
To: Franklin, Benjamin


My dear Friend
Philada. Decr. 13th. 1765
By this Time I hope his Lordship has recieved our Letters, and as the Bishops always spend their Winter in London it is probable he may have desired a Conversation with you on the Discovery of his Family, and has made more particular Enquiries about his Relations in Philadelphia; And very happy do we esteem ourselves in having a Friend in England to answer such Enquiries, on whom we know we may depend, and who will give our Characters every favourable Representation consistent with Truth.
You advised me in your last to send Mr. Burrows a small present of Sturgeon or Apples with a Letter of Thanks for his Kindness. I did write such a Letter before I recieved your Advice; but was so stupid that I never thought of the other; I fear such a thing would be improper now as being so late, that it will appear to be done in Consequence of your Advice, and not our own free Act: But I will write the best Apology I can and ship some Sturgeon for him; the Letter shall be enclosed with this to you; and if you should think the present too insignificant or too late you can destroy the Letter and make what Use of the Sturgeon you please.
I wrote to you by a Vessel for Liverpool some Time ago which I hope you will recieve. I visited your Family the Day before Yesterday and put Miss Sallys Harpsichord in the best Order I could but the Instrument, as to the Touch and all Machinery, is entirely ruined and I think past Recovery. The Tone I shall always think good as long as it has any; but the Touch is indeed so uncomfortable that Sally has but little Inducement to practise; and the Machinery from the Beginning was so complex; that it was almost impossible for any one to keep it in Order but the Man who made it: And as Miss Sally really plays very well, I think it would be very proper to sell this and buy her a new Harpsichord of a more simple Construction. I have got one of Kirchman’s double Harpsichords with a Swell and piano Movement, which gives me the greatest Satisfaction—I wish Miss Sally had such another—But we will talk more about this next Spring.
I have finished the Translation of the Psalms of David, to the great Satisfaction of the Dutch Congregation at New York and they have paid me £145 their Currency which I intend to keep as a Body Reserve in Case I should go to England. I will now go out and look for some Sturgeon; and as I must say something more about it in the Bottom of this Page, I will take the opportunity, whilst I have Room, of assuring you that I am, with great Gratitude for all your Goodness, Your sincere and much obliged Friend
Fras. Hopkinson
P.S. I have put on Board the Ship which was Capt. Budden’s; (but one Powell goes Master of her this Voyage) One Kegg of Sturgeon and One Barrel of Pippins marked Stores and branded on the Side RR this I did to avoid the Trouble of their being entered &c. in the Custom House.
